Exhibit 10.02

 

AMENDMENT NO. 1 TO FINANCING AGREEMENT

 

This AMENDMENT NO. 1 TO FINANCING AGREEMENT (this “Amendment”), dated as of
November 29, 2005, is entered into by and among MAGNETEK, INC., a Delaware
corporation (the ”Borrower”), each subsidiary of the Borrower listed as a
“Guarantor” on the signature pages hereto (each a “Guarantor” and collectively,
jointly and severally, the “Guarantors”), the lenders from time to time party
hereto (each a “Lender” and collectively, the ”Lenders”), ABLECO FINANCE LLC, a
Delaware limited liability company (“Ableco”), as collateral agent for the
Lenders (in such capacity, together with any successor collateral agent,
the ”Collateral Agent”), and Ableco, as administrative agent for the Lenders (in
such capacity, together with any successor administrative agent,
the ”Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Agents, and the Lenders are parties
to that certain Financing Agreement, dated as of September 30, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “Financing
Agreement”);

 

WHEREAS, certain Events of Default have occurred and are continuing as a result
of failure of the Borrower and the Guarantors (each of the Guarantors and
Borrower individually a “Loan Party”, and collectively, the “Loan Parties”) to
timely comply with the provisions of Sections 7.01(v)(ii), (iii) and (iv) of the
Financing Agreement (collectively, the “Known Existing Defaults”); and

 

WHEREAS, the Loan Parties have requested that the Agents and the Lenders
(collectively, the “Lender Group”) waive the Known Existing Defaults and amend
the Financing Agreement, in each case as provided below, and the Lenders are
willing to accommodate the Loan Parties’ requests, but only on the terms and
subject to the conditions specified herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 


1.                                      DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM
IN THE FINANCING AGREEMENT, AS AMENDED HEREBY.


 


2.                                      AMENDMENT TO FINANCING AGREEMENT.


 


(A)                                  THE DEFINITION OF “PERMITTED INDEBTEDNESS”
SET FORTH IN SECTION 1.01 OF THE FINANCING AGREEMENT IS HEREBY AMENDED BY
DELETING THE “AND” AT THE END OF CLAUSE (G) THEREOF, REPLACING THE “.” AT THE
END OF CLAUSE (H) THEREOF WITH “; AND” AND ADDING THE FOLLOWING AS CLAUSE (I)
THEREOF:


 


“(I)                               INDEBTEDNESS OWED BY BORROWER TO MAGNETEK
S.P.A., A COMPANY ORGANIZED UNDER THE LAWS OF ITALY, SO LONG AS (A) SUCH
INDEBTEDNESS, INCLUSIVE OF ANY INDEBTEDNESS PERMITTED UNDER SECTION 7.02(E),
DOES NOT EXCEED $4,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING AND (B)
SUCH INDEBTEDNESS IS SUBJECT TO A VALID AND ENFORCEABLE

 

--------------------------------------------------------------------------------


 

subordination agreement in favor of in favor of the Collateral Agent, for the
benefit of the Agents and the Lenders, which is in form and substance
satisfactory to the Collateral Agent.”

 


3.                                      WAIVER OF KNOWN EXISTING DEFAULTS. 
AGENTS AND LENDERS HEREBY WAIVE ENFORCEMENT OF THE LENDER GROUP’S RIGHTS AGAINST
THE LOAN PARTIES ARISING FROM THE KNOWN EXISTING DEFAULTS; PROVIDED, HOWEVER,
NOTHING HEREIN SHALL BE DEEMED A WAIVER WITH RESPECT TO ANY OTHER FUTURE FAILURE
OF ANY LOAN PARTY TO COMPLY FULLY WITH SECTION 7.01 OF THE FINANCING AGREEMENT
OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT.  THIS WAIVER SHALL BE EFFECTIVE
ONLY FOR THE SPECIFIC DEFAULTS COMPRISING THE KNOWN EXISTING DEFAULTS, AND IN NO
EVENT SHALL THIS WAIVER BE DEEMED TO BE A WAIVER OF ENFORCEMENT OF ANY OF THE
LENDER GROUP’S RIGHTS WITH RESPECT TO ANY OTHER DEFAULTS OR EVENTS OF DEFAULT
NOW EXISTING OR HEREAFTER ARISING.  NOTHING CONTAINED IN THIS AMENDMENT NOR ANY
COMMUNICATIONS BETWEEN ANY LOAN PARTY AND ANY MEMBER OF THE LENDER GROUP SHALL
BE A WAIVER OF ANY RIGHTS OR REMEDIES OF THE LENDER GROUP HAS OR MAY HAVE
AGAINST ANY LOAN PARTY, EXCEPT AS SPECIFICALLY PROVIDED HEREIN.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, EACH MEMBER OF THE LENDER GROUP HEREBY RESERVES
AND PRESERVES ALL OF ITS RIGHTS AND REMEDIES AGAINST EACH BORROWER UNDER THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 


4.                                      LIMITED AMENDMENT; FULL FORCE AND
EFFECT.  THE AMENDMENT SET FORTH IN SECTION 2 OF THIS AMENDMENT SHALL BE LIMITED
PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED (A) TO BE AN AMENDMENT OF ANY OTHER
TERM OR CONDITION OF THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS, TO
PREJUDICE ANY RIGHT OR REMEDY WHICH THE AGENTS OR THE LENDERS MAY NOW HAVE OR
MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE FINANCING AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR (B) TO BE A CONSENT TO ANY FUTURE AMENDMENT OR
DEPARTURE FROM THE TERMS AND CONDITIONS OF THE FINANCING AGREEMENT OR THE OTHER
LOAN DOCUMENTS.  THIS AMENDMENT SHALL BE CONSTRUED IN CONNECTION WITH AND AS
PART OF THE LOAN DOCUMENTS, AND ALL TERMS, CONDITIONS, REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH IN THE LOAN DOCUMENTS, EXCEPT AS
HEREIN AMENDED, ARE HEREBY RATIFIED AND CONFIRMED AND SHALL REMAIN IN FULL FORCE
AND EFFECT.

 


5.                                      REPRESENTATIONS AND WARRANTIES.  EACH
LOAN PARTY HEREBY REPRESENTS AND WARRANTS TO EACH AGENT AND EACH LENDER AS
FOLLOWS:


 


(A)                                  EACH HAS THE REQUISITE POWER AND AUTHORITY
TO EXECUTE AND DELIVER THIS AMENDMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER
AND UNDER THE LOAN DOCUMENTS (AS AMENDED OR MODIFIED HEREBY) TO WHICH IT IS A
PARTY.  THE ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT OF EACH LOAN PARTY
HAVE NOT BEEN AMENDED SINCE PRIOR TO THE EFFECTIVE DATE.


 


(B)                                 THE EXECUTION, DELIVERY, AND PERFORMANCE BY
EACH LOAN PARTY OF THIS AMENDMENT AND THE PERFORMANCE BY IT OF EACH LOAN
DOCUMENT TO WHICH IT IS A PARTY (I) HAVE BEEN DULY APPROVED BY ALL NECESSARY
ACTION AND NO OTHER PROCEEDINGS ARE NECESSARY TO CONSUMMATE SUCH TRANSACTIONS;
AND (II) ARE NOT IN CONTRAVENTION OF (A) ANY LAW, RULE, OR REGULATION, OR ANY
ORDER, JUDGMENT, DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR, COURT OR
GOVERNMENTAL AUTHORITY BINDING ON IT, (B) THE TERMS OF ITS ORGANIZATIONAL
DOCUMENTS, OR (C) ANY PROVISION OF ANY CONTRACT OR UNDERTAKING TO WHICH IT IS A
PARTY OR BY WHICH ANY OF ITS PROPERTIES MAY BE BOUND OR AFFECTED, EXCEPT WHERE
THE SAME COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;


 


(C)                                  THIS AMENDMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY.  THIS AMENDMENT AND EACH LOAN DOCUMENT (AS AMENDED
OR MODIFIED HEREBY) IS THE LEGAL, VALID AND

 

1

--------------------------------------------------------------------------------


 

binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms, and is in full force and effect except as such
validity and enforceability is limited by the laws of insolvency and bankruptcy,
laws affecting creditors’ rights and principles of equity applicable hereto;


 


(D)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH LOAN PARTY OF THIS AMENDMENT AND THE PERFORMANCE BY EACH LOAN PARTY OF THE
FINANCING AGREEMENT AS AMENDED HEREBY DO NOT AND WILL NOT REQUIRE ANY
AUTHORIZATION OR APPROVAL OF, OR OTHER ACTION BY, OR NOTICE TO OR FILING WITH
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR THE CONSENT OF ANY THIRD PARTY
WHICH HAS NOT YET BEEN OBTAINED, EXCEPT, SOLELY WITH REGARD TO ANY REGULATORY
BODY OR THE CONSENT OF ANY THIRD PARTY, WHERE THE SAME COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(E)                                  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN HAS BEEN ISSUED AND REMAINS IN FORCE BY
ANY GOVERNMENTAL AUTHORITY AGAINST ANY LOAN PARTY, EITHER AGENT OR ANY LENDER;


 


(F)                                    AFTER GIVING EFFECT TO THIS AMENDMENT, NO
EVENT HAS OCCURRED AND IS CONTINUING OR WILL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT THAT WOULD CONSTITUTE A DEFAULT OR
AN EVENT OF DEFAULT UNDER AND AS DEFINED IN THE FINANCING AGREEMENT;


 


(G)                                 AFTER GIVING EFFECT TO THIS AMENDMENT, THE
REPRESENTATIONS AND WARRANTIES IN THE FINANCING AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT THAT SUCH
MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND
WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF) ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE);


 


(H)                                 THIS AMENDMENT HAS BEEN ENTERED INTO WITHOUT
FORCE OR DURESS, OF THE FREE WILL OF EACH LOAN PARTY.  EACH LOAN PARTY’S
DECISION TO ENTER INTO THIS AMENDMENT IS A FULLY INFORMED DECISION AND EACH LOAN
PARTY IS AWARE OF ALL LEGAL AND OTHER RAMIFICATIONS OF SUCH DECISION; AND


 


(I)                                     EACH LOAN PARTY HAS READ AND UNDERSTANDS
THIS AMENDMENT, HAS CONSULTED WITH AND BEEN REPRESENTED BY LEGAL COUNSEL IN
CONNECTION HEREWITH, AND HAS BEEN ADVISED BY ITS COUNSEL OF ITS RIGHTS AND
OBLIGATIONS HEREUNDER AND THEREUNDER.


 


6.                                      REAFFIRMATION.


 


(A)                                  BORROWER.  THE BORROWER HEREBY REAFFIRMS
ITS OBLIGATIONS UNDER EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.  THE BORROWER
HEREBY FURTHER RATIFIES AND REAFFIRMS THE VALIDITY AND ENFORCEABILITY OF ALL OF
THE LIENS AND SECURITY INTERESTS HERETOFORE GRANTED, PURSUANT TO AND IN
CONNECTION WITH THE COLLATERAL DOCUMENTS TO THE COLLATERAL AGENT, ON BEHALF AND
FOR THE BENEFIT OF THE LENDER GROUP, AS COLLATERAL SECURITY FOR THE OBLIGATIONS
UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND
ACKNOWLEDGES THAT ALL OF SUCH LIENS AND SECURITY INTERESTS, AND ALL COLLATERAL
HERETOFORE PLEDGED AS SECURITY FOR SUCH OBLIGATIONS, CONTINUES TO BE AND REMAIN
COLLATERAL FOR SUCH OBLIGATIONS FROM AND AFTER THE DATE HEREOF.


 

2

--------------------------------------------------------------------------------


 


(B)                                 GUARANTOR.  EACH GUARANTOR HEREBY (I)
CONSENTS TO THIS AMENDMENT AND THE WAIVERS GRANTED THEREIN; (II) ACKNOWLEDGES
AND REAFFIRMS ALL OBLIGATIONS OWING BY IT TO THE AGENTS AND LENDERS UNDER ANY
LOAN DOCUMENT TO WHICH IT IS A PARTY AND REPRESENTS AND WARRANTS THAT, AFTER
GIVING EFFECT TO THE AMENDMENT, ALL OF ITS REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE GUARANTY AND IN EACH OF THE COLLATERAL DOCUMENTS AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY ARE TRUE, ACCURATE AND
COMPLETE AS IF MADE THE DATE HEREOF (UNLESS ANY SUCH REPRESENTATION OR WARRANTY
IS EXPRESSLY MADE AS OF A SPECIFIC DATE, IN WHICH EVENT IT SHALL BE TRUE,
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIED DATE),
(III) AGREES THAT EACH LOAN DOCUMENT TO WHICH IT IS A PARTY IS AND SHALL REMAIN
IN FULL FORCE AND EFFECT AND SHALL NOT BE IMPAIRED OR OTHERWISE AFFECTED BY THE
EXECUTION OF THE AMENDMENT OR ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED IN
CONNECTION HEREWITH, (IV) RATIFIES AND REAFFIRMS THE VALIDITY AND ENFORCEABILITY
OF ALL OF THE LIENS AND SECURITY INTERESTS HERETOFORE GRANTED BY IT, PURSUANT TO
AND IN CONNECTION WITH THE SECURITY AGREEMENT AND ANY OTHER COLLATERAL DOCUMENT
TO WHICH SUCH GUARANTOR IS A PARTY, TO THE COLLATERAL AGENT, ON BEHALF AND FOR
THE BENEFIT OF THE LENDER PARTIES, AS COLLATERAL SECURITY FOR THE GUARANTEED
OBLIGATIONS OF SUCH GUARANTOR, AND ACKNOWLEDGES THAT ALL OF SUCH LIENS AND
SECURITY INTERESTS, AND ALL COLLATERAL HERETOFORE PLEDGED AS SECURITY FOR SUCH
OBLIGATIONS, CONTINUES TO BE AND REMAIN COLLATERAL FOR SUCH OBLIGATIONS FROM AND
AFTER THE DATE HEREOF, AND (V) RATIFIES AND CONFIRMS ITS CONSENT TO ANY PREVIOUS
AMENDMENTS OF THE FINANCING AGREEMENT AND ANY PREVIOUS WAIVERS GRANTED WITH
RESPECT TO THE FINANCING AGREEMENT.  ALTHOUGH EACH OF THE GUARANTORS HAVE BEEN
INFORMED OF THE MATTERS SET FORTH HEREIN AND HAVE ACKNOWLEDGED AND AGREED TO
SAME, EACH OF THE GUARANTORS UNDERSTANDS THAT THE AGENTS AND THE LENDERS SHALL
HAVE NO OBLIGATION TO INFORM THE GUARANTORS OF SUCH MATTERS IN THE FUTURE OR TO
SEEK THE GUARANTORS’ ACKNOWLEDGEMENT OR AGREEMENT TO FUTURE AMENDMENTS, WAIVERS,
OR MODIFICATIONS, AND NOTHING HEREIN SHALL CREATE SUCH A DUTY.


 


7.                                      CONDITIONS PRECEDENT TO AMENDMENT


 

The satisfaction of each of the following shall constitute conditions precedent
to the effectiveness of this Amendment and each and every provision hereof:

 


(A)                                  COLLATERAL AGENT SHALL HAVE RECEIVED THIS
AMENDMENT, DULY EXECUTED AND DELIVERED BY THE PARTIES HERETO, AND THE SAME SHALL
BE IN FULL FORCE AND EFFECT;


 


(B)                                 NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN
FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST ANY LOAN PARTY, EITHER AGENT, OR ANY
LENDER;


 


(C)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH HEREIN AND IN THE FINANCING AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (EXCEPT THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY
REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY
MATERIALITY IN THE TEXT THEREOF) ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON
SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE); AND

 

3

--------------------------------------------------------------------------------


 


(D)                                 ALL OTHER DOCUMENTS AND LEGAL MATTERS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL HAVE BEEN
DELIVERED OR EXECUTED OR RECORDED, AS REQUIRED BY COLLATERAL AGENT.


 


8.                                      GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.


 


9.                                      ENTIRE AMENDMENT; EFFECT OF AMENDMENT. 
THIS AMENDMENT, AND THE TERMS AND PROVISIONS HEREOF, CONSTITUTE THE ENTIRE
AGREEMENT AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AMENDMENTS RELATING TO THE
SUBJECT MATTER HEREOF.  EXCEPT FOR THE AMENDMENTS TO THE FINANCING AGREEMENT
EXPRESSLY SET FORTH IN SECTION 2 HEREOF, THE FINANCING AGREEMENT AND OTHER LOAN
DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  TO THE EXTENT
ANY TERMS OR PROVISIONS OF THIS AMENDMENT CONFLICT WITH THOSE OF THE FINANCING
AGREEMENT OR OTHER LOAN DOCUMENTS, THE TERMS AND PROVISIONS OF THIS AMENDMENT
SHALL CONTROL.  THIS AMENDMENT IS A LOAN DOCUMENT.  THE AMENDMENTS SET FORTH
HEREIN ARE LIMITED TO THE SPECIFICS HEREOF, SHALL NOT APPLY WITH RESPECT TO ANY
FACTS OR OCCURRENCES OTHER THAN THOSE ON WHICH THE SAME ARE BASED, SHALL NOT
EXCUSE FUTURE NON-COMPLIANCE WITH THE FINANCING AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AND SHALL NOT OPERATE AS A CONSENT TO OR WAIVER OF ANY FURTHER OR
OTHER MATTER, UNDER THE LOAN DOCUMENTS.


 


10.                               HEADINGS.  SECTION AND SUBSECTION HEADINGS IN
THIS AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL
NOT CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY
SUBSTANTIVE EFFECT.


 


11.                               COUNTERPARTS; TELECOPY EXECUTION.  THIS
AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE PARTIES
HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING ANY SUCH COUNTERPART.  DELIVERY OF
AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELECOPY SHALL BE EQUALLY AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT. 
ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELECOPY ALSO
SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT, BUT THE
FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


 


12.                               MISCELLANEOUS.


 


(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE FINANCING AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”,
“HEREIN”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE FINANCING AGREEMENT
SHALL MEAN AND REFER TO THE FINANCING AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


(B)                                 UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “FINANCING AGREEMENT”, “THEREUNDER”,
“THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE FINANCING
AGREEMENT SHALL MEAN AND REFER TO THE FINANCING AGREEMENT AS AMENDED BY THIS
AMENDMENT.

 

4

--------------------------------------------------------------------------------


 


(C)                                  EXCEPT AS EXPRESSLY PROVIDED HEREIN, (I)
THE AGENTS AND THE LENDERS HEREBY RESERVE ALL REMEDIES, POWERS, RIGHTS, AND
PRIVILEGES THAT THE AGENTS AND THE LENDERS MAY HAVE UNDER THE FINANCING
AGREEMENT OR THE OTHER LOAN DOCUMENTS, AT LAW (INCLUDING UNDER THE CODE), IN
EQUITY, OR OTHERWISE; (II) ALL TERMS, CONDITIONS, AND PROVISIONS OF THE
FINANCING AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL REMAIN IN FULL
FORCE AND EFFECT; AND (III) NOTHING HEREIN SHALL OPERATE AS A CONSENT TO OR A
WAIVER, AMENDMENT, OR FORBEARANCE IN RESPECT OF ANY MATTER (INCLUDING ANY EVENT
OF DEFAULT WHETHER PRESENTLY EXISTING OR SUBSEQUENTLY OCCURRING) OR ANY OTHER
RIGHT, POWER, OR REMEDY OF THE AGENTS OR THE LENDERS UNDER THE FINANCING
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  NO DELAY ON THE PART OF THE AGENTS AND
THE LENDERS IN THE EXERCISE OF ANY REMEDY, POWER, RIGHT OR PRIVILEGE SHALL
IMPAIR SUCH REMEDY, POWER, RIGHT, OR PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF
ANY DEFAULT, NOR SHALL ANY PARTIAL EXERCISE OF ANY SUCH REMEDY, POWER, RIGHT OR
PRIVILEGE PRECLUDE FURTHER EXERCISE THEREOF OR OF ANY OTHER REMEDY, POWER, RIGHT
OR PRIVILEGE.


 


(D)                                 TO INDUCE THE AGENTS AND THE LENDERS TO
ENTER INTO THIS AMENDMENT AND TO CONTINUE TO MAKE ADVANCES TO THE LOAN PARTIES
UNDER THE FINANCING AGREEMENT, EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES
THAT, AS OF THE DATE HEREOF, THERE EXISTS NO RIGHT OF OFFSET, DEFENSE,
COUNTERCLAIM OR OBJECTION IN FAVOR OF ANY LOAN PARTY AS AGAINST ANY MEMBER OF
THE LENDER GROUP WITH RESPECT TO THE OBLIGATIONS.


 


(E)                                  IN CASE ANY PROVISION IN THIS AMENDMENT
SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE SEVERABLE
FROM THE REMAINDER OF THIS AMENDMENT AND THE VALIDITY, LEGALITY, AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


 


(F)                                    THE SUBMISSION OF THIS AMENDMENT TO THE
PARTIES OR THEIR AGENTS OR ATTORNEYS FOR REVIEW OR SIGNATURE DOES NOT CONSTITUTE
A COMMITMENT BY EITHER AGENT OR ANY LENDER TO WAIVE ANY OF THE LENDER GROUP’S
RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS, AND THIS AMENDMENT SHALL HAVE NO
BINDING FORCE OR EFFECT UNTIL ALL OF THE CONDITIONS TO THE EFFECTIVENESS OF THIS
AMENDMENT HAVE BEEN SATISFIED AS SET FORTH HEREIN.

 

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

 

BORROWER:

 

 

 

MAGNETEK, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

Name:

David P. Reiland

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

MAGNETEK ADS POWER, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

Name:

David P. Reiland

 

 

Title:

President

 

 

 

 

 

MAGNETEK MONDEL HOLDING, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

Name:

David P. Reiland

 

 

Title:

President

 

 

 

 

 

MONDEL ULC

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

Name:

David P. Reiland

 

 

Title:

President

 

 

 

 

 

MAGNETEK NATIONAL ELECTRIC COIL, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

Name:

David P. Reiland

 

 

Title:

President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO FINANCING AGREEMENT]

 

S-1

--------------------------------------------------------------------------------


 

 

MAGNETEK ALTERNATIVE ENERGY, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

Name:

David P. Reiland

 

 

Title:

President

 

S-2

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT AND
ADMINISTRATIVE AGENT:

 

 

 

ABLECO FINANCE LLC

 

 

 

 

 

By:

/s/ Kevin Genda

 

 

 

Name:

Kevin Genda

 

 

Title:

Senior Vice Persident

 

 

 

 

 

LENDERS:

 

 

 

ABLECO FINANCE LLC, on behalf of itself and its affiliate assigns

 

 

 

 

 

By:

/s/ Kevin Genda

 

 

 

Name:

Kevin Genda

 

 

Title:

Senior Vice Persident

 

S-3

--------------------------------------------------------------------------------